MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-15-00397-CV

Haven Chapel United             Methodist Appealed from the 149th District Court
Church, Appellant                         of Brazoria County. (Tr. Ct. No.
                                          62845A). Opinion delivered Per
v.
                                          Curiam.
William Michael Leebron II, E.J. King
and Brazoria County Commissioner's
Court, Appellee


TO THE 149TH DISTRICT COURT OF BRAZORIA COUNTY,
GREETINGS:
       Before our Court of Appeals on July 7, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on March 30, 2015. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Haven Chapel United Methodist Church.
      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, September 15, 2015.